Citation Nr: 0010374	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-01 877A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus at L4-L5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
August 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 20 
percent disability evaluation for herniated nucleus pulposus 
(hereinafter "HNP") at L4-L5.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in December 1997.  The RO received his substantive 
appeal in February 1998, at which time he requested a 
personal hearing before the local Hearing Officer (HO).

During the pendency, the veteran's claims folder was 
permanently transferred to the Atlanta, Georgia VARO as he 
had moved to that jurisdiction.

In October 1998, the veteran testified at a personal hearing 
held by the HO at the Atlanta VARO.  Following additional 
development, the HO confirmed and continued the denial of the 
benefit sought in a January 1999 supplemental statement of 
the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service medical records (SMRs) show that the veteran's 
back disorder was primarily manifested by complaints of 
chronic low back pain with no more than slight limitation on 
anterior flexion and normal backward extension during the 
months prior to his discharge from active duty service.

3.  The veteran's December 1996 VA examination, conducted 
three months following military discharge, indicated that his 
back disorder had increased in severity and was primarily 
manifested by complaints of chronic low back pain with no 
more than moderate limitation on anterior flexion.  He had 
normal backward extension, and straight leg raising was 
essentially negative to 90 degrees.

4.  The veteran's current low back symptomatology, as shown 
by the October 28, 1998 fee basis examination, more closely 
approximates a finding of "severe" disability, and is 
primarily manifested by recurrent low back pain productive of 
severe limitation of forward flexion and moderate limitation 
of backward extension.  Straight leg raising was also 
positive at about 45 degrees.


CONCLUSIONS OF LAW

1.  Entitlement to an 'initial' rating award in excess of 20 
percent for 
service-connected HNP at L4-L5 is not shown. 38 U.S.C.A. §§ 
1155, 7105 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45 and Diagnostic Codes 5292, 5293, 
5295 (1999).

2.  Currently, the schedular criteria for the assignment of a 
40 percent disability rating, but no more, for service-
connected HNP at L4-L5 are met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45 and Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to a disability rating in 
excess of 20 percent for HNP at L4-5 is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Generally, a 
claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted). At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The issue before the 
Board involves an initial rating.

Background

A review of the record included the veteran's SMRs, which 
show that in June 1995, the veteran was seen with a history 
of low back pain (LBP) with and after a motor vehicle 
accident (MVA).  Physical examination of the veteran revealed 
minimal tenderness to touch with muscle spasms at T10 through 
L3, right greater than left.  X-rays of the lumbosacral spine 
were within normal limits.  The diagnosis was mild LBP.  In 
February 1996, the veteran was seen with complaints of 
bilateral LBP radiating to the buttock and down to the legs.  
The diagnosis was chronic LBP.  A May 1996 clinical records 
shows that he was seen with back spasms.  The right side of 
his back was tilted higher than the left side.  

In conjunction with his 'original' claim for compensation, 
the veteran was afforded VA examination in December 1996, at 
which time he complained of LBP with over work and a constant 
pressure feeling in the low back.  Physical examination of 
the veteran revealed that straight leg raising was 
essentially negative to 90 degrees, with non-radiating low 
back pain only.  Lumbar spine range of motion was decreased.  
He only had anterior flexion to 50 degrees; he stooped 
secondary to acute pain.  He had full extension, rotation, 
and [lateral] flexion of the lumbar spine without problem at 
all.  Deep tendon reflexes in the left knee were 1+, right 
knee and both ankles 2+.  Heel-and-toe walk was normal and 
sensory was intact.  There were no postural abnormalities or 
fixed deformity.  Musculature of the back was normal.  
However, the veteran grimaced and stopped with a halting, 
hesitant motion at 50 degrees of anterior flexion.  The 
examiner also reviewed October 1995 MRI results, and noted 
that it showed L4-L5 disk space narrowing and a broad based 
central disk herniation at the L4-L5 level.  The diagnosis 
was HNP of L4-L5.

A review of the February 1997 rating decision reveals that 
service connection and the 'initial' rating of 20 percent for 
HNP at L4-L5 were granted based on his SMRs and the above-
mentioned VA examination report.

VA treatment records developed in 1997 show treatment on 
occasion for the veteran's service-connected low back 
disorder.

In early-October 1998, the veteran presented testimony at a 
personal hearing held by the HO at the Atlanta VARO.  He 
noted that his low back disorder caused a nauseating pain in 
the lower back that occasionally radiates all the way down to 
his feet.  He stated that he stopped taking prescription 
painkillers and muscle relaxers because he was afraid of how 
they would affect his other organs.  Rather, he does McKenzie 
exercises, which mostly involve stretching.

On October 20, 1998, the veteran was afforded VA fee basis 
neurologic and orthopedic examinations.  On neurologic 
examination, the veteran had no paravertebral muscle spasm.  
The deep tendon reflexes were 2+ and equal.  Strength was 
4/4.  Sensation, coordination, straight arm raising and rapid 
alternating hand movements were normal.  His abdominal 
reflexes were one-quarter and equal.  In his back, he had no 
paravertebral muscle spasm.  Flexion of his back was to 90 
degrees.  Extension was to 25 degrees.  He had right and 
lateral tilting and rotation was to 25 degrees.  These were 
all considered to be normal.  In his legs, the tone was 
normal.  Strength was 4/4.  His deep reflexes were 2/4 at 
both knees and both ankles.  The plantar responses were down-
going.  Sensation and coordination testing was intact.  On 
straight leg raising caused him to be symptomatic at about 45 
degrees, and he offered resistance to elevating his legs much 
further than that.  The diagnosis was very mild strain and 
sprain of the lumbosacral area.  The neurologic examiner 
doubted that the veteran had a herniated L5-S1 lumbosacral 
disk.  However, the veteran did have some discomfort on 
straight leg raising which would go along with low back pain.  
The examiner also thought that the veteran had a 
hypochondriacal personality disorder.  

On orthopedic examination on October 28, 1998, the veteran 
was noted to be well-developed, well-nourished and in no 
acute distress except movement regarding the back.  
Evaluation of the lumbar spine revealed that flexion was 
limited to about 30 degrees of flexion with some pain on 
extension to 25 degrees.  Right and left lateral flexion was 
within normal limits. Neurologically speaking, motor function 
was within normal limits.  Reflexes were also within normal 
limits.  Sensation normal.  There was no evidence of muscle 
spasm or significant weakness.  Musculature in the back was 
normal.  The veteran's posture was normal.  Sensory and motor 
function, as well as reflexes, were normal. He had no major 
signs of any generalized muscle weakness or wasting.  The 
diagnosis was HNP at L4-5, with pain in the cervical that 
actually is manifested in the lower back when he moves his 
neck and pain it in the above stated areas of motion.

Analysis

According to the applicable criteria, mild intervertebral 
disc syndrome requires a 10 percent disability evaluation.  A 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).

In addition, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1999).

Moreover, lumbosacral strain with characteristic pain on 
motion requires a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

After a complete review of the record, the Board finds that 
an 'initial' disability evaluation in excess of 20 percent is 
not warranted. In this regard, it is noted that the veteran's 
December 1996 VA orthopedic evaluation shows that he 
manifested moderate limitation on anterior flexion due to 
pain (to 50 degrees) with MRI evidence of disk space 
narrowing and central disk herniation at L4-5.  However, he 
had full extension, rotation, and flexion of the lumbar spine 
without problem at all.  
As such, the 'initial' 20 percent rating was appropriate.

In determining the propriety of this 'initial' rating, the 
Board has also considered the veteran's "functional loss" due 
to his level of disability at retirement.  38 C.F.R. § 4.40 
(1999).  In DeLuca, supra, the Court held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca at 206.  Thus, additional 
disability due to absence of part, or all, of the necessary 
bones, joints and muscles or associated structures; 
deformity; adhesions; defective innervation; pain supported 
by adequate pathology; weakness; and other pathology must be 
considered.  Although the veteran had previously complained 
about a decrease in strength in his lower extremities, his 
December 1996 orthopedic evaluation report indicated that 
straight leg raising was essentially negative to 90 degrees, 
with non-radiating low back pain only.  Deep tendon reflexes 
in the left knee were 1+, right knee and both ankles 2+.  
Heel-and-toe walk was normal and sensory was intact.  There 
were also no postural abnormalities or fixed deformity.  In 
view of the foregoing, the Board finds that the veteran's 
pain and functional loss of the low back disorder was not of 
such a degree as to warrant a higher 'initial' disability 
rating.

Notwithstanding, the Board observes that evidence developed 
since this 'initial' rating shows an increase in severity of 
the veteran's low back symptomatology such as to support a 40 
percent disability evaluation under Diagnostic Code 5292.  
Although pain remains the predominate disability factor, the 
veteran's recent VA orthopedic examination shows a decrease 
in range of motion of the lumbar spine.  The veteran now 
manifests severe limitation of forward flexion (to about 30 
degrees) and moderate limitation of backward extension (to 25 
degrees).  As such, the Board finds that the veteran's 
service-connected HNP at L4-5 more closely approximates a 
"severe" lumbar spine disability.  

Consideration has been given as to whether the disability 
meets the criteria for a higher disability rating under 
another Diagnostic Code.  However, a 40 percent disability 
rating for the veteran's HNP at L4-5 is the maximum rating 
allowable under either Diagnostic Code 5292 or 5295.  As 
such, in order to justify the next higher rating of 60 
percent, the veteran must manifest pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).  Such disability has not been 
presented in this case.  Although there is MRI evidence of 
disk space narrowing and central disk herniation at L4-5, and 
straight leg raising was positive at about 45 degrees, his 
recent neurological evaluation shows that he had no 
paravertebral muscle spasms.  Moreover, tone was normal in 
his legs.  Strength was 4/4.  His deep reflexes were 2/4 at 
both knees and both ankles.  The plantar responses were down-
going.  Sensation and coordination testing was intact.  
Clearly, the objective examination does not support a finding 
of entitlement to a 60 percent disability evaluation.

The preponderance of the evidence is against an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups, as the veteran's complaints of pain and 
dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet.App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1999); see also Hatlestad v. Derwinski, 
1 Vet.App. 164 (1991).  Here, the objective neurological 
findings discussed above are clearly less than pronounced and 
a higher rating based on functional loss due to pain on use 
or due to flare-ups is not warranted. 


ORDER

An 'initial' rating in excess of 20 percent for HNP at L4-5 
is denied.

Entitlement to a current 40 percent disability evaluation for 
HNP at L4-5 is granted, subject to the laws and regulations 
regarding the payment of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


